Citation Nr: 0909392	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for restrictive and 
obstructive pulmonary disease, claimed as due to asbestos and 
toxic chemical exposure.  

3. Entitlement to a 10 percent rating on the basis of 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant is a Veteran who had active service from 
December 1969 to November 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In October 
2008 the Board sought a Veterans Health Administration (VHA) 
medical advisory opinion in the matter of service connection 
for tinnitus.  The Veteran and his representative were sent a 
copy of the opinion, and afforded opportunity to respond. 

In his August 2006 substantive appeal (VA Form 9), the 
Veteran withdrew his appeals in the matters of service 
connection for a liver disability and the rating for 
bilateral hearing loss.  

The matters of service connection for restrictive and 
obstructive pulmonary disease, claimed as due to asbestos and 
toxic chemical exposure, and entitlement to a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities that interfere with employment are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDING OF FACT

Competent evidence shows that the Veteran's tinnitus is 
related to noise trauma he experienced in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
As this decision grants the benefit sought, there is no 
reason to belabor the impact of the VCAA in the matter, as 
any error or omission in notice or in the duty to assist is 
harmless.  

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

III. Factual Background and Analysis

The Veteran contends he has tinnitus as a result of his 
exposure to excessive noise, without ear protection, as a 
machinist's mate in service,.  The record shows that in 
service he was an engine room mechanic, and that after 
service he was employed as a millwright (reportedly wearing 
ear/noise protection) and also had some recreational noise 
exposure, hunting.  Service connection has been established 
for bilateral hearing loss as due to noise trauma in service.  
Based on the Veteran's contentions and the findings on August 
2004 VA examination, it is clear, and not in dispute, that he 
has tinnitus.  What remains necessary to establish service 
connection for the tinnitus is competent medical evidence 
linking the current tinnitus to service, as opposed to the 
intercurrent, post-service, exposure to noise.  In October 
2008 the Board sought a VHA medical advisory opinion on this 
matter.  In a November 2008 letter, a VA physician opined 
that it was at "least as likely as not" that the Veteran's 
tinnitus was related to noise exposure during active military 
service.  The examiner acknowledged there could be other 
factors that contribute to his tinnitus, including 
presbycusis, fire arms, and non-military occupational noise.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Given that the record contains competent (medical) evidence 
(a VHA opinion the Board finds no reason to question) that 
relates the Veteran's tinnitus to noise trauma in service, 
and no competent evidence specifically to the contrary, the 
Board finds that the evidence supports the Veteran's claim, 
and that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran claims that he has restrictive and obstructive 
pulmonary disease (also claimed as a pulmonary condition) as 
a result of exposure to asbestos and toxic chemicals in 
service.  His service treatment records contain no mention of 
pulmonary disability; his chest X-ray on October 1971 service 
separation examination was normal.  His DD Form 214 shows 
that he was a machinist's mate (MM), and at discharge from 
service was stationed on the USS Albany.  

Along with his formal claim for service connection received 
in March 2004, the Veteran submitted a document titled 
"Asbestos Exposure Questionnaire", wherein he claimed he 
had a pulmonary condition due to asbestos exposure.  He 
alleged exposure to asbestos from pipes and machinery in the 
engine room where he worked removing, repairing, and 
reinstalling equipment.  Subsequent to service he worked in 
various lumbar mills; he claimed he did not have asbestos 
exposure after service.  He also claimed that during his 
service he was exposed to various toxic chemicals, including:  
"hagevap" (which was used for cleaning evaporators solvents), 
lead paint, and red lead.  

On August 2004 VA examination in, the Veteran reported that 
he worked as a machinist's mate in service, and was exposed 
to asbestos working in the engine room, managing boilers and 
evaporation tanks.  He also reported he was involved in daily 
cleaning of evaporators, which involved the use of an organic 
chemical called "hegevap", which was alleged to be a known 
hepatic toxin.  After service he worked in sawmills and 
became a millwright.  Pulmonary function testing was 
interpreted as showing restrictive and obstructive disease; a 
chest x-ray showed no evidence of parenchymal lung disease or 
changes consistent with asbestosis.  The examiner opined that 
the Veteran's respiratory disease, having a restrictive 
component, was still fairly mild and may well be progressive, 
and indicated that the Veteran's lack of smoking tended to 
increase the likelihood of the lung disease being related to 
his experience as a machinist's mate.  The examiner opined 
that the obstructive element of the Veteran's pulmonary 
disease may well be simple reactive airway disease resulting 
from airborne irritants or pollens.  

In the July 2006 statement of the case, the RO noted that the 
Veteran's exposure to asbestos during military service has 
been established since he worked as a machinist's mate during 
his Navy service.

The August 2004 VA examiner's opinion that the Veteran's lack 
of smoking tended to influence the likelihood that the 
restrictive component of the Veteran's respiratory disease 
was related to his experience as a machinist mate is stated 
in speculative terms, and insufficiently probative as to 
findings that must be made with respect to this claim.  
Consequently, another VA examination to obtain a more 
definitive medical opinion is necessary.  

Also, during the pendency of this appeal, in March 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran has not been advised of the criteria for rating lung 
disease or those pertaining to effective dates of awards.  On 
remand there will be opportunity to correct the notice defect 
without significant additional delay.  

The issue of entitlement to a 10 percent rating based on 
multiple, noncompensable service-connected disabilities, 
under 38 C.F.R. § 3.324, is inextricably intertwined with the 
rating for tinnitus (a compensable rating would render the 
matter moot) and with the claim of service connection for 
lung disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Consequently, consideration of the 38 C.F.R. § 3.324 
claim is deferred pending resolution of the other matters.

Accordingly, the case is REMANDED for the following:

1. Send the Veteran a notice letter 
advising him of the criteria for rating 
lung disease and assigning effective dates 
for awards in compliance with Dingess, 
supra,.

2. Arrange for the Veteran to be examined 
by a pulmonologist to determine the nature 
and likely etiology of any current 
pulmonary disability.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  Based on 
review of the record and examination of 
the Veteran the examiner should provide 
opinions stating the diagnosis(es) for the 
Veteran's current lung disability(ies), 
and as to each diagnosis whether it is at 
least as likely as not (a 50 percent or 
better probability) that such is related 
to service (including as due to asbestos 
exposure or exposure to toxic chemicals 
therein.  The examiner must explain the 
rationale for all opinions given.

3. Review the evidence of record and 
adjudicate the claims (the claim for a 10 
percent rating under 38 C.F.R. § 3.324 in 
light of the rating assigned for tinnitus 
and the determination on the claim of 
service connection for pulmonary 
disability).  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


